Case 1:17-cv-04869-FB-LB Document 138-2 Filed 10/22/19 Page 1 of 37 PageID #: 7836




                                EXHIBIT B
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page12ofof36
                                                                    37PageID
                                                                       PageID#:#:7429
                                                                                  7837



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


   STEVEN B. BARGER, an individual                      Case No. 1:17-cv-4869-FB-LB

                       Plaintiff

                       v.                          (Assigned to the Honorable Frederic Block)

   FIRST DATA CORPORATION et al.

                       Defendants.


                    PLAINTIFF’S PROPOSED JURY INSTRUCTIONS
                                       &
           PLAINTIFF’S GENERAL OBJECTION TO DEFENDANTS’ PROPOSED
          JURY INSTRUCTIONS AND JURY VERDICT FORM [ECF NOS. 103 & 104]

     I.       Plaintiff’s Proposed Instructions

           Plaintiff Steven B. Barger, by and through his undersigned counsel, respectfully requests

  the Court deliver the instructions that follow to the jury pursuant to Rule 51 of the Federal Rules

  of Civil Procedures and Individual Practice Rule 3.B. Plaintiff respectfully requests leave to

  submit revised or additional requests based upon the evidence adduced at trial or to conform to

  any rulings of law the Court may render during the course of the trial.

     II.      General Objection to Defendant’s Proposed Instructions and Verdict Forms

           Plaintiff Steven B. Barger, by and through his undersigned counsel, respectfully submits

  the following Objection to Defendants’ Proposed Jury Instructions and Verdict Form. [ECF Nos.

  103 & 104]. The objection below is in general to all of Defendants’ instructions and proposed

  verdict questions. This objection does not waive any of Plaintiff’s other potential objections to

  the instructions or verdict supplements that have been or may be proposed. This objection

  further does not waive Plaintiff’s right to object to any particular instruction or verdict form until

  expiration of the Rule 51 objection period.

                                                    1
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page23ofof36
                                                                    37PageID
                                                                       PageID#:#:7430
                                                                                  7838



  “Reduction-in-force” or “RIF” should not appear in the instructions or the verdict forms

           The term “reduction-in-force” appears numerous times in Defendants’ proposed

  instructions and proposed jury verdict forms. The term “reduction-in-force” is an amorphous,

  undefined, and vacant term. It has no meaning other than that which is assigned by the person

  that reads or hears it. It is short-hand nomenclature of lawyers with no statutory or regulatory

  basis, no criteria, no factors, or other identified indicia of its meaning.

           The term “reduction-in-force” does not appear anywhere in the FMLA or the ADA. Use

  of the term “reduction-in-force” or “RIF” in the jury’s instructions provides no guidance. The

  use of the term in the verdict forms is a misstatement of the law and is prejudicial. Therefore,

  “reduction-in-force” and “RIF” should not be included in the instructions to the jury as a

  description of the law against which the jury is directed to apply the facts during their

  deliberations.

                                                         FMLA

           For purposes of the FMLA, the relevant statutory and regulatory authorities are the

  following (emphasis added):

  29 U.S.C. §2414(a)(1)           Except as provided in subsection (b) [highly compensated employees
                                  that have received required notice], any eligible employee who takes
                                  leave under section 2612 of this title for the intended purpose of the
                                  leave shall be entitled upon return from such leave – (A) to be
                                  restored by the employer to the position of employment held by the
                                  employee when the leave was commenced; or (B) to be restored to an
                                  equivalent position with equivalent employment benefits, pay, or other
                                  terms and conditions of employment.

  29 U.S.C. §2414(a)(3)           Nothing in this section shall be construed to entitle any restored 1
                                  employee to . . . (B) any right, benefit, or position of employment

  1
   As has been argued by Plaintiff in his Motions pursuant to Rule 12(c) and Rule 56 ECF Nos. 37, 37-2, 94-5, 94-12,
  94-17, the statutory reference is to a “restored” employee not being entitled to any greater benefits. The statute does
  not say that an employee still on leave and yet to be restored is not entitled to restoration under 29 U.S.C. §
  2914(a)(1). In other words, 29 U.S.C. §2914(a)(3) by the plain meaning of the statute does not apply to employees
  on leave, but only to employees that have been restored from leave.

                                                            2
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page34ofof36
                                                                    37PageID
                                                                       PageID#:#:7431
                                                                                  7839



                                 other than any right, benefit, or position to which the employee been
                                 entitled had the employee not taken leave.

  29 C.F.R. § 825.214            On return from FMLA leave, an employee is entitled to be returned to
                                 the same position the employee held when leave commenced, or to an
                                 equivalent position with equivalent benefits, pay and, other terms and
                                 conditions of employment. An employee is entitled to such
                                 reinstatement even if the employee has been replaced or his or her
                                 position has been restructured to accommodate the employee’s
                                 absence.

  29 C.F.R. § 825.216(a)         An employee has not greater right to reinstatement or to other benefits
                                 and conditions of employment than if the employee had been
                                 continuously employed during the FMLA leave period. An employer
                                 must be able to show that an employee would not otherwise have been
                                 employed at the time reinstatement is requested in order to deny
                                 restoration to employment.

  The term “reduction-in-force” appears nowhere in the above FMLA statutory and regulatory

  provision. The instructions and verdict form as written and proposed by the Defendants are

  inconsistent with the law.

           (i)      If Plaintiff’s was denied restoration because he had been replaced or his position

                    restructured to accommodate his leave, the Defendants violated the FMLA as

                    provided by 29 C.F.R. § 825.214.

           (ii)     If Plaintiff requested reinstatement and then was denied restoration, the

                    Defendants violated the FMLA unless the Defendants’ prove that even if Plaintiff

                    had been working and not on leave Plaintiff would have been terminated prior to

                    the date he requested reinstatement.2

  An in-process “RIF” planning is not a defense to violating the entitlement to restoration.

           Once an employee submits a statement from [his] health care provider which
           indicates that [he] may return to work, the employer’s duty to reinstate him has
           been triggered under the FMLA.


  2
   Under the facts as admitted by the Defendants, this burden is impossible for the Defendants to meet. The
  Defendants have admitted that Plaintiff had not been terminated at the time Plaintiff requested reinstatement.

                                                            3
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page45ofof36
                                                                    37PageID
                                                                       PageID#:#:7432
                                                                                  7840




  Brumbalough v. Camelot 427 F.3d 996, 1004 (6th Cir. 2005).

         The Plaintiff submitted his physician’s return to work authorization on January 10, 2017.

  That delivery triggered the Plaintiff’s entitlement to restoration and Defendants’ DUTY to

  reinstate. The Defendants did not reinstate Plaintiff. The ongoing planning of an unexecuted RIF

  at the same time is irrelevant under the law and will be confusing to the jury.

         The existence of a RIF, in and of itself, is not an excuse for a failure to reinstate or

  restore. If Plaintiff proves that his position was replaced or restructured to accommodate his

  absence and he was not restored, the Defendants violated the FMLA. 29 C.F.R. §825.214. If the

  Defendants are unable to prove that the Plaintiff would have been terminated prior to his request

  for restoration, the Defendants violated the FMLA. 29 C.F.R. §825.216. A RIF is meaningless to

  these standards for FMLA liability. The instructions and jury verdict forms should reflect the law

  as set forth in 29 C.F.R. §§825.214 & 825.216 and not reference a “reduction-in-force.”

                                                  ADA

         The Plaintiff claims that Defendant violated the ADA through (i) forcing plaintiff onto

  unpaid leave against his will (an adverse employment action based solely on a disability); and

  (ii) revoking Plaintiff’s remote access accommodation upon forcing of leave. The forcing of

  leave and revocation of access occurred in November 2016. Even looking at the evidence in the

  light most favorable to Defendants the “RIF” planning process did not commence until after

  Plaintiff was forced to take leave. The RIF cannot possibly be a defense to events that occurred

  prior to it even being planned. Therefore, there should be no references to the RIF in the

  instructions or jury verdict form with respect to these ADA claims by Plaintiff.




                                                    4
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page56ofof36
                                                                    37PageID
                                                                       PageID#:#:7433
                                                                                  7841



                                           CONCLUSION

         The term “reduction-in-force” or “RIF” never appears in the ADA or FMLA. The

  instructions and jury verdict forms must reflect the law. The existence of a RIF is not a defense

  without the Defendants also meeting their other burdens as outlined in the FMLA and ADA.

  Therefore, the terms “reduction-in-force” or “RIF” should not appear in the instructions or jury

  verdict forms.

         Plaintiff’s proposed instructions follow.




  DATED:           September 9, 2019
                                               Respectfully Submitted,
                                               THE LAW OFFICE OF SHAWN SHEARER, P.C.
                                               ____/s/ Shawn Shearer_____________
                                               SHAWN SHEARER
                                               The Law Office of Shawn Shearer, P.C.
                                               3839 McKinney Avenue, Suite 155-254
                                               Dallas, Texas 75204
                                               Telephone (972) 803-4499
                                               shawn@shearerlaw.pro
                                               Attorney for Plaintiff
                                               Steven B. Barger




                                                     5
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page67ofof36
                                                                    37PageID
                                                                       PageID#:#:7434
                                                                                  7842



                                REQUESTED INSTRUCTION NO. 1
                                     At-Will Employment

         Plaintiff Barger was an at-will employee.

         This also means that unless it violated the law, First Data could terminate Barger with or

  without notice and with or without cause, for good reason, bad reason or no reason at all.

         This also means that unless it violated the law, First Data could increase or decrease

  Barger’s compensation and benefits with or without notice and with or without cause, for good

  reason or no reason at all.




                                                  6
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page78ofof36
                                                                    37PageID
                                                                       PageID#:#:7435
                                                                                  7843



                                REQUESTED INSTRUCTION NO. 2
                                     Corporate Knowledge

          First Data is a corporation. A corporation under the law is a person, but can only act

  through its employees, agents, directors, or officers. A corporation can only act through human

  hands and decisions people make.

          The knowledge of a corporation is comprised of the knowledge of its directors, officers

  and controlling persons. 3 The knowledge of First Data is comprised of the knowledge of all of

  its officers and directors.




  3
    AUTHORITIES: Baker v. Latham Sparrowbush Associates, 72 F.3d 246, 255 (2d Cir. 1995)
  (“the knowledge of a director, officer or sole shareholder or controlling person of a corporation is
  imputable to that corporation (citations omitted)); Zann Kwan v. Andalex Group LLC, 737 F.3d
  834, 844 (2d Cir. 2013) (finding in a retaliation case that “plaintiff made her . . . complaint to. . .
  an officer of the corporation. This complaint is sufficient to impute to . . . general corporate
  knowledge”); In re Soundview Elite, Ltd., 15 Civ. 566 (KPF), 2016 WL 1178778 (SDNY Mar.
  23, 2016)(finding a director’s presence at two judicial conferences was sufficient to impute
  knowledge to the corporation)

                                                    7
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page89ofof36
                                                                    37PageID
                                                                       PageID#:#:7436
                                                                                  7844



                                   REQUESTED INSTRUCTION NO. 3
                                 Explanatory: Stipulated and Admitted Facts

           The Plaintiff and the Defendants have admitted or stipulated – that is, they have agreed –

  that the following facts are true. You must, therefore, treat those facts as having been proved.

           1.       Plaintiff has been an executive in the financial services industry for 40 years.

  During that time, Plaintiff served as an executive at CitiGroup Financial Services, Primerica,

  Shearson/Smith Barney, and First Data. Plaintiff also operated his own consulting business with

  major financial institution clients.4

           2.       Plaintiff was hired as an employee of First Data on June 30, 2014.

           3.       From June 2014 to August 2014, Plaintiff did not have any individuals directly

  reporting to him as Senior Vice President of First Data, and during this time period, Plaintiff

  interacted with a broad scope of employees across multiple sales channels within First Data. 5

           4.       From June 30, 2014 through September 1, 2015 Plaintiff Reported to Joe Plumeri.

  On or about September 1, 2015, Plaintiff began reporting to Executive Vice President Jeff Hack.

  Jeff Hack reported to Defendant Charron. 6

           5.       Defendant Charron had overall profit and loss responsibility for the Global

  Business Solutions division of First Data. 7

           6.       Plaintiff’s annual salary remained $480,000 his entire tenure with First Data. 8

           7.       For his services in 2014, 2015, and 2016, Plaintiff received bonus payments from

  First Data as follows:

           2014: $250,000 gross cash payment (paid in February 2015);


  4
    Complaint/Answer ¶31
  5
    Complaint/Answer ¶55
  6
    First Data’s Answers to Plaintiff’s First Set of ROGS #1.
  7
    First Data’s Answers to Plaintiff’s First Set of ROGS #1.
  8
    Complaint/Answer¶41

                                                                8
Case
 Case1:17-cv-04869-FB-LB
       1:17-cv-04869-FB-LB Document
                            Document138-2
                                     122 Filed
                                          Filed 09/09/19
                                                10/22/19 Page
                                                         Page 910ofof3637PageID
                                                                          PageID#:#:7437
                                                                                     7845



          2015: $174,000 paid as $20,389 net cash payment and a grant of 12,912 First Data
                restricted stock units (paid in February 2016);

          2016: $174,000 gross cash payment (paid in November 2016). 9

          8.       The 12,912 restricted stock units Plaintiff received as part of his bonus for

   services provided in 2015 vested annually on February 24 th over a three-year period in the

   amounts of 2,582 shares in 2017, 5,165 shares in 2018, and 5,165 shares in 2019. 10

          9.       On July 22, 2014, Plaintiff was granted options to purchase 94,909 shares of First

   Data common stock at an exercise price of $12.65 per share, with the options vesting annually on

   July 22nd in one-third increments over a three-year period. 11

          10.      Plaintiff did not receive any written performance reviews during his employment

   with First Data.12

          11.      Plaintiff was not asked or instructed to attend a personal performance review

   meeting during his employment with First Data.

          12.      Plaintiff Barger’s supervisor, Jeff Hack, gave Plaintiff a rating of 4.5 out of 5.0 in

   Plaintiff’s 360 Degree report compiled by a consultant to First Data’s human resources

   department.13

          13.      Plaintiff Barger’s duties and responsibilities were much broader than merely

   heading the Sales Training Group. 14

          14.      During Plaintiff’s period of radiation treatments, Plaintiff rejected any suggestion

   that he need to take leave. During his radiation treatments Plaintiff continued working. 15


   9
     Complaint/Answer ¶43
   10
      Complaint/Answer ¶45
   11
      Complaint/Answer ¶44
   12
      Complaint/Answer ¶80
   13
      Complaint/Answer ¶¶85-87
   14
      Complaint/Answer ¶210
   15
      Complaint/Answer ¶102

                                                     9
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page10
                                                              11ofof36
                                                                     37PageID
                                                                        PageID#:#:7438
                                                                                   7846



          15.     Defendant Bisignano offered to assist Plaintiff in making an appointment with a

  Dr. Harrison in Tampa, Florida.16

          16.     Plaintiff advised Defendants Bisignano, Marino, Charron, and Johnson that his

  laryngectomy surgery was scheduled for Tuesday September 6, 2016 in Tampa, Florida. 17

          17.     After Plaintiff’s surgery, Plaintiff refused to take leave and insisted that he keep

  working.18

          18.     During, and for more than two months after surgery, it was Plaintiff’s choice to

  refuse leave and First Data did not force him to take leave. 19

          19.     Plaintiff refused, and was not required by First Data, to take FMLA leave from

  the time of his diagnosis through the time Defendant Marino advised Plaintiff on November 19,

  2016 that First Data was requiring him to take leave.20

          20.     During Plaintiff’s entire time in Tampa for surgery and recovery, Plaintiff kept

  senior management aware of his condition and he continued to communicate with his team and

  management at First Data.21

          21.     On November 3, 2016 Defendant Marino and Joe Plumeri, Vice Chairman of First

  Data, flew by private jet to Atlanta and visited Plaintiff at his personal residence. 22

          22.     First Data placed Plaintiff on medical leave due to his condition.23




  16
     Complaint/Answer ¶97, 98
  17
     Complaint/Answer ¶ 113
  18
     Complaint/Answer ¶ 118
  19
     Complaint/Answer ¶119
  20
     Complaint/Answer ¶200
  21
     Complaint/Answer¶122
  22
     Complaint/Answer ¶127
  23
     Answer ¶141

                                                    10
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page11
                                                              12ofof36
                                                                     37PageID
                                                                        PageID#:#:7439
                                                                                   7847



          23.     On December 15, 2016, First Data approved Plaintiff’s FMLA leave for the

  period from October 24, 2016 to January 16, 2017. 24

          24.     At no time during the period of October 24, 2016 to January 16, 2017 was

  Plaintiff informed in writing or otherwise that First Data had issues with his performance. 25

          25.     Plaintiff received medical clearance to return to work and delivered that clearance

  to First Data’s Vice President of Human Resources, Defendant Johnson, on January 10, 2017. 26

          26.     On January 13, 2017, Plaintiff was advised by First Data’s Vice President of

  Human Resources, Defendant Johnson, that he was being terminated and not to return to work. 27

          27.     None of the documents sent to Plaintiff by First Data on or after January 13, 2017

  mentioned a company-wide reduction-in-force. 28

          28.     On February 27, 2017, First Data had hundreds of job openings posting

  advertising available employment opportunities at First Data across the United States and in

  other countries.29

          29.     Upon Plaintiff’s termination from employment, all of Plaintiff’s unvested Stock

  Options and Restricted Stock Units were forfeited. 30

          30.     Defendant Johnson is a Vice President in First Data’s Human Resources

  Department with significant years of experience in the human resources field, knowledge of the

  FMLA, and experience in hiring and firing decisions. 31




  24
     Complaint/Answer ¶2(ii)
  25
     Complaint/Answer ¶163
  26
     Complaint/Answer ¶2(iii)
  27
     Complaint/Answer ¶2(v)
  28
     Complaint/Answer ¶¶168, 267g
  29
     Complaint/Answer ¶ 175
  30
     Complaint/Answer ¶177
  31
     Complaint/Answer ¶229c

                                                  11
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page12
                                                              13ofof36
                                                                     37PageID
                                                                        PageID#:#:7440
                                                                                   7848



           31.      First Data has established a leave dedicated group within its human resources

  department, the Leave Management Team at the First Data HR Service Center. 32

           32.      One of First Data’s Leave Management Team’s responsibilities is to assure First

  Data’s operations comply with the FMLA.33

           33.      First Data’s specialized Leave Management Team wrote and issued the December

  15, 2016 FMLA Approval Letter approving Plaintiff’s FMLA leave for the period between

  October 24, 2016 and January 16, 2017. 34

           34.      Short-Term Disability Benefits (66 2/3% of salary) are a form of self-funded

  salary continuation. Short-Term Disability Benefits are paid by First Data to its employees out of

  First Data’s general assets. 35

           35.      The amount of Short-Term Disability Benefits paid by First Data to its employees

  is an expense to First Data akin to salary expense. 36

           36.      Long-Term Disability Benefits are an insurance product. Payment of Long-Term

  Disability Benefits (50% of salary) is paid by the insurance company to the First Data employee.
                                                                                                                    37
  First Data does not pay Long-Term Disability Benefits to employees out of its general assets.

           37.      The amount of Long-Term Disability Benefits paid to First Data employees is not

  an expense to First Data.38




  32
     Complaint/Answer¶229g
  33
     Complaint/Answer ¶229b
  34
     Complaint/Answer ¶229i
  35
     Johnson Depo at 11:5-18 (counsels’ recorded stipulation); First Data’s Response to Plaintiff’s Second Set of
  Requests for Admission #7, 8 and 21
  36
     Johnson Depo at 11:5-18 (counsels’ recorded stipulation); First Data’s Response to Plaintiff’s Second Set of
  Requests for Admission #7, 8 and 21
  37
     Johnson Depo at 11:5-18 (counsels’ recorded stipulation); First Data’s Response to Plaintiff’s Second Set of
  Requests for Admission #7, 8 and 21
  38
     Johnson Depo at 11:5-18 (counsels’ recorded stipulation); First Data’s Response to Plaintiff’s Second Set of
  Requests for Admission #7, 8 and 21

                                                           12
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page13
                                                              14ofof36
                                                                     37PageID
                                                                        PageID#:#:7441
                                                                                   7849



                               REQUESTED INSTRUCTION NO. 4
                                 FMLA – Individual Liability39

         Plaintiff has sued Mr. Bisignano, Mr. Charron, Mr. Marino, and Ms. Johnson under the

  FMLA. The parties have agreed that First Data is an “employer” under the FMLA. However,

  Defendants Bisignano, Charron, Marino, and Johnson dispute that they can be held liable as an

  “employer” under the FMLA.

         Mr. Bisignano, Mr. Charron, Mr. Marino and Ms. Johnson are not “employers” under the

  FMLA just because of the positions that they held at First Data.

         Plaintiff Barger must prove by a preponderance of the evidence that Mr. Mr. Bisignano,

  Mr. Charron, Mr. Marino and Ms. Johnson are an “employer.” You may find that the Plaintiff

  has met that burden with respect to all, none, or one or more of those individuals.

         For you to determine that Mr. Bisignano, Mr. Charron, Mr. Marino or Ms. Johnson is an

  employer, Plaintiff Barger must prove by a preponderance of the evidence that the individual

  exercised control, in whole or in part, Plaintiff’s rights under the FMLA, which include the

  entitlement to take leave and the entitlement to be restored to a position or equivalent position

  upon completion of leave.

         Many factors can be considered in determining whether an individual exercised control

  over Plaintiff’s entitlements under the FMLA. Some of these factors include (1) the power to hire

  or fire the Plaintiff; (2) supervised control of Plaintiff’s work schedule or conditions of

  employment; (3) determining the rate and methods of Plaintiff’s compensation; and (4)

  maintaining employment records.

         These factors are non-exclusive. In other words, you should consider these factors, but



   AUTHORITIES: 20 U.S.C. 2611(4)(A); Graziado v. Culinary Inst. Of Am., 817 F.3d 415 (2d
  39

  Cir. 2016)
                                                   13
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page14
                                                              15ofof36
                                                                     37PageID
                                                                        PageID#:#:7442
                                                                                   7850



  they are not the only factors you may consider. The overriding criteria to be applied to determine

  whether each individual defendant is was Plaintiff’s employer under the FMLA was whether that

  individual exercised control, in whole or in part, over the Plaintiff’s rights under the FMLA. If

  the Plaintiff proves by a preponderance of the evidence that an individual defendant did exercise

  control, in whole or in part, over Plaintiff’s rights under the FMLA, you must find that individual

  defendant to be an “employer” for purposes of the FMLA and that individual defendant liable for

  any violations of the FMLA.




                                                  14
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page15
                                                              16ofof36
                                                                     37PageID
                                                                        PageID#:#:7443
                                                                                   7851



                                REQUESTED INSTRUCTION NO. 5
                                FMLA - Nature of Plaintiffs Claims40

         Plaintiff has asserted claims against all of the Defendants for (1) interfering with his right

  to reinstatement under the FMLA following his leave and also for retaliating against him for

  seeking to return to work (2) interfering with his right to choose when to take leave by forcing

  him to take leave against his will; and (3) for changing the start date of his leave after.

         Plaintiff also has asserted claims just against First Data under the ADA claiming that

  First Data violated the ADA by (1) forcing Plaintiff to take leave because of his health

  conditions, (2) terminating Plaintiff’s access to work through disconnecting his computer access

  to First Data’s Systems, and (3) refusing to allow him to return to work after his physician had

  authorized him to return.

         The required elements of the FMLA claims and ADA claims will be explained to you and

  you will have to reach a verdict on each of the separate claims.

         All of the Defendants deny there interfered with the Plaintiff’s rights under the FMLA

  and First Data denies that it violated the ADA.




  40
    AUTHORITIES: 29 U.S.C. §261(a)(1); 29 C.F.R. §§825.122, 825.114; 42 U.S.C. § 1211(8);
  42 U.S.C. § 12102(2)(A).
                                                    15
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page16
                                                              17ofof36
                                                                     37PageID
                                                                        PageID#:#:7444
                                                                                   7852



                                          REQUESTED INSTRUCTION NO. 6
                                           FMLA Interference - Introduction41

             Plaintiff has made claim under the FMLA, a law that requires employers to provide an

  eligible employee up to 12 weeks per year of unpaid leave for the employee’s own serious health

  conditions. The Plaintiff and Defendants have agreed the First Data is an employer that was

  required to provide Plaintiff this leave and that Plaintiff’s cancer and his surgical recovery where

  serious health conditions entitling Plaintiff to 12-weeks of unpaid leave.

             For purpose of the FMLA, “leave” means an absence from work. In other words, if an

  employee is working, and subject to discipline for non-attendance or performance, that employee

  is not on leave. An employee is on leave when that employee not working when otherwise

  scheduled to be working with the employer’s permission.

             When an employee is on FMLA leave, the employee’s job is protected the entire period

  of leave, up to 12 weeks. The FMLA provides that at the end of the employee’s leave, the

  employee is entitled to be restored to the position the employee held when leave started or to an

  equivalent position.

             Plaintiff alleges that at the end of his leave, after he had delivered to First Data his

  physicians return to work authorization, Defendants did not restore him to his position or an

  equivalent position and retaliated against him for requesting reinstatement by terminating him.

             Defendants assert Plaintiff was included in a reduction-in-force.

             The term “reduction-in-force” does not appear in the FMLA or in the Department of

  Labor’s regulations governing FMLA leave.

             You must determine whether Plaintiff proved by a preponderance of the evidence that

  any or all of the Defendants (1) interfered with Plaintiff’s entitlement to take leave at the time


  41
       AUTHORITIES 29 U.S.C. § 2612; 29 U.S.C. §2614(a); 29 U.S.C. §2612; 29 U.S.C. §2615(a)

                                                           16
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page17
                                                              18ofof36
                                                                     37PageID
                                                                        PageID#:#:7445
                                                                                   7853



  requested by Plaintiff; (2) interfered with Plaintiff’s right to be restored to his position or an

  equivalent position; or (3) retaliated against Plaintiff for exercising his right to return to his

  position or an equivalent position.

          Defendants deny that they interfered with Plaintiff’s FMLA rights or that they retaliated

  against Plaintiff.




                                                     17
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page18
                                                              19ofof36
                                                                     37PageID
                                                                        PageID#:#:7446
                                                                                   7854



                                 REQUESTED INSTRUCTION NO. 7
                                   FMLA Interference - Elements


       In order for you to find for the Plaintiff, the Plaintiff must prove by a preponderance of the

  evidence that Defendants interfered with his rights to take FMLA leave or return from FMLA

  leave. The Plaintiff must prove by a preponderance of the evidence that:

       (i)     He was entitled to FMLA leave;

       (ii)    Defendants interfered with his right to take leave or his right to be restored to his

               position or an equivalent position after leave; and

       (iii)   Defendants’ actions were related to Plaintiff’s exercise or attempted exercise of his

               FMLA rights.

  The Defendants have admitted that Plaintiff’s leave was designated to begin on October 24,

  2016. The Defendants have asserted that on January 5, 2017, they changed the start date of leave

  from October 24, 2016 to September 4, 2016. If you find that this change resulted in the Plaintiff

  not having FMLA leave available when he needed it, you may find that one or more Defendants

  interfered with Plaintiff’s rights under the FMLA.42




  42
    AUTHORITIES: Forcing leave ripens into interference when leave is not available when the
  employee needs it. Sista v. CDC Ixis N. Am., Inc., 445 F.3d 161, 175 (2d Cir. 2006);Wysong v.
  Dow Chemical, 503 F.3d 441 (6th Cir. 2006); Miles v. Am. Red Cross, 2017 WL 5491004 (N.D.
  Ok. 2017), Brooks v. Propsect of Orlando, 2017 WL 6319552 (MD Fl 2017); Escribe v. Foster
  Poultry Farms, 743 F.3d 1236 (9th Cir. 2014).
                                                     18
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page19
                                                              20ofof36
                                                                     37PageID
                                                                        PageID#:#:7447
                                                                                   7855



                            REQUESTED INSTRUCTION NO. 8
                          FMLA Interference - Right to Reinstatement43

         At the end of FMLA leave, the Plaintiff is entitled to be returned to the position he held at

  the time leave commenced or to be placed in an equivalent position. The Plaintiff is entitled to

  reinstatement to his position or an equivalent position even if he was replaced or his or her

  position has been restructured to accommodate his absence.

         If you find (i) the Plaintiff was on FMLA leave when he requested reinstatement; and (ii)

  he was not restored upon that request, even if he had replaced or his position restructured to

  accommodate his absence, you must find for the Plaintiff on his FMLA interference claim.




  43
    29 U.S.C. §2614; 29 C.F.R. §825.214; Brumbalough v. Camelot 427 F.3d 996,1004 (6th Cir.
  2005)
                                                  19
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page20
                                                              21ofof36
                                                                     37PageID
                                                                        PageID#:#:7448
                                                                                   7856



                            REQUESTED INSTRUCTION NO. 9
            FMLA Interference - Limitation on an Employee’s Right to Reinstatement 44

            The Defendants assert that Plaintiff was terminated as part of a company-wide

  “reduction-in-force.” If you find that Defendants did not restore Plaintiff to his position or an

  equivalent position, Plaintiff’s inclusion in a reduction-in-force is not a defense unless the

  Defendants also prove by a preponderance of the evidence that the Plaintiff would not have been

  employed by First Data at the time job reinstatement was requested.




  44
       29 C.F.R.§825.216.
                                                   20
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page21
                                                              22ofof36
                                                                     37PageID
                                                                        PageID#:#:7449
                                                                                   7857



                              REQUESTED INSTRUCTION NO. 10
                             FMLA Interference - Damages – Backpay45

           If you find that Defendants violated Plaintiff’s rights under the FMLA, then you must

  determine the amount of damages that Defendants’ actions have caused Plaintiff. Plaintiff has the

  burden of proving damages by a preponderance of the evidence.

           You must award as actual damages an amount that reasonably compensates Plaintiff for

  any lost wages and benefits, taking into consideration any increase in salary and benefits that

  Plaintiff would have received from Defendants had Plaintiff’s rights not been violated. Your

  award of damages must be the amount of Plaintiff’s lost wages and benefits during the period

  starting March 1, 2017 through the date of your verdict.

           If you award damages for lost wages, you are instructed to deduct from this figure

  whatever wages Plaintiff has obtained from other employment during this period. However,

  please note that you should not deduct social security benefits, unemployment compensation and

  benefits from an award of lost wages.

           You are further instructed that Plaintiff has a duty to mitigate his damages – that is

  Plaintiff is required to make reasonable efforts under the circumstances to reduce his damages. It

  is Defendant’s burden to prove that Plaintiff has failed to mitigate. So if Defendant persuades

  you by a preponderance of the evidence that Plaintiff failed to obtain substantially equivalent job

  opportunities that were reasonably available to him, you must reduce the award of damages by

  the amount of wages that Plaintiff reasonably would have earned if he had obtained those

  opportunities. The Defendants’ must prove Plaintiff failed to reasonably seek employment and

  that substantially equivalent job opportunities were reasonably available to him.




  45
       AUTHORITIES: Third Circuit FMLA Model Instruction 10.4.2
                                                    21
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page22
                                                              23ofof36
                                                                     37PageID
                                                                        PageID#:#:7450
                                                                                   7858



         Defendant contends that it would have made the same decision to terminate Plaintiff’s

  employment because of conduct that Defendants discovered after it made the employment

  decision. Specifically, Defendants claim [describe after acquired evidence] was discovered after

  commencement of this case.

         If Defendants prove by a preponderance of the evidence that this information was

  discovered after commencement of this case and that it would have made the same decision and

  would have terminated Plaintiff because of that information, you must limit your award of lost

  wages to the date Defendant would have made the decision to terminate Plaintiff as a result of

  discovering that after-acquired information.




                                                 22
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page23
                                                              24ofof36
                                                                     37PageID
                                                                        PageID#:#:7451
                                                                                   7859




                                         REQUESTED INSTRUCTION NO.11
                                            ADA – Introduction46


             Plaintiff has also made a claim against First Data under the Americans with Disabilities

  Act. He alleges First Data intentionally discriminated against him by (i) forcing Plaintiff to take

  unpaid leave due to his disabilities and (ii) revoking Plaintiff’s reasonable accommodation of

  remote access and work from his home upon commencement of his leave.

             First Data denies that it discriminated against Plaintiff because of his disabilities and

  denies that it failed to reasonably accommodate him.




  46
       AUTHORITIES: 42 U.S.C. § 1211; 42 U.S.C. 12102(2)(A)

                                                              23
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page24
                                                              25ofof36
                                                                     37PageID
                                                                        PageID#:#:7452
                                                                                   7860



                                      REQUESTED INSTRUCTION NO.12
                                   ADA – Discrimination – Definition of Disability47

             It is unlawful for an employer to intentionally discriminate against an employee because

  of his disability. A qualified individual with a disability means an individual with a disability

  who, with or without a reasonable accommodation, can perform the essential functions of the

  employment position that individual holds.

             Plaintiff and First Data agree that cancer is a disability as defined by the ADA. Plaintiff

  and First Data agree that the restrictions on Plaintiff’s ability to speak without a prosthetic device

  is a disability as defined by the ADA.




  47
       AUTHORITIES: 42 U.S.C. § 12102, 12111(8); 29 C.F.R. § 1630.2

                                                           24
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page25
                                                              26ofof36
                                                                     37PageID
                                                                        PageID#:#:7453
                                                                                   7861



                                      REQUESTED INSTRUCTION NO.13
                                     ADA – Discrimination – Elements48

           Plaintiff alleges that First Data intentionally discriminated against him on the basis of his

  disability by (i) forcing Plaintiff to take unpaid leave against his will and (ii) terminating Plaintiff

  after his physician authorized him to return to work without any restrictions. To prevail on this

  claim of discrimination under the ADA, Plaintiff must prove by a preponderance of the evidence,

  that:

          1. He was a qualified individual with a disability;

          2. He was subject to an adverse employment action; and

          3. His disability was the “but for” factor in the decision to take the adverse employment

               action.

          The Plaintiff and First Data agree that the Plaintiff is an individual with a disability. The

  following actions constitute adverse employment actions: (i) requiring an employee to take

  unpaid leave when leave was not requested; and (ii) terminating an employee.

          In determining whether any of Plaintiff’s disabilities were the “but for” factor in First

  Data’s decision to take an adverse employment action, Plaintiff must prove by a preponderance

  of the evidence that his disability was the only reason he was forced onto leave or terminated, not

  just a motivating factor.

          If you find the Plaintiff has failed to prove any one of these elements by a preponderance

  of the evidence, then you must find for First Data.




  48
    Natofsky v. City of New York, 921 F.3d 337 (2d Cir. 2019); Smith v. North Shore-Long Island Jewish Health System,
  286 F.Supp. 501, 525-6 (E.D.N.Y. 2018) Teahan v. Metro-N Commuter R.R. Co., 951 F.2d 511, 516 (2d Cir. 1991)

                                                          25
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page26
                                                              27ofof36
                                                                     37PageID
                                                                        PageID#:#:7454
                                                                                   7862



                                     REQUESTED INSTRUCTION NO.14
                                  ADA – Discrimination – Definition of Disability49

           Plaintiff has also alleged that First Data failed to accommodate his disability in violation

  of the ADA by (i) forcing Plaintiff to take unpaid leave when he did not request leave and (ii) by

  removing his remote access to email and First Data’s systems at the time Plaintiff’s leave

  commenced. To meet his burden of establishing this claim of failure to accommodate his

  disability, Plaintiff must prove each of the elements by a preponderance of the evidence:

           1. That he was a qualified individual with a disability;

           2. That First Data knew of Plaintiff’s physical limitations associated with his disability;

               and

           3. That First Data failed to make a reasonable accommodation for Plaintiff.

           A reasonable accommodation is a modification or adjustment to the workplace that

  makes it possible for a person with a disability to enjoy the same benefits and privileges of

  employment that are available to any person without a disability.

           Remote access is a recognized reasonable accommodation under the ADA.

           An individual with a disability is not required to accept an accommodation, aid, service,

  opportunity or benefit which such qualified individual chooses not to accept.

           It is First Data’s position that it was not required to continue Plaintiff’s remote access

  once he took FMLA leave. It is First Data’s position that it accommodated Plaintiff by having

  him take leave. It is the Plaintiff’s position that he did not want to take leave and that he was

  forced to do so, and his remote access was eliminated, because of his disabilities.

           If you determine that Plaintiff has failed to prove any elements of failure to accommodate



  49
    Hostettler v. College of Wooster, 895 F.3d 844, 856-7 (6th Cir. 2018); 29 C.F.R. § 1630(o)(2)(ii); Graves v. Finch
  Pruyn & Co., 457 F.3d 181, 183 (2d Cir. 2006); 29 C.F.R. §1630.9(d)

                                                            26
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page27
                                                              28ofof36
                                                                     37PageID
                                                                        PageID#:#:7455
                                                                                   7863



  by the preponderance of the evidence, you must find for First Data. If you determine that

  Plaintiff proved each of the elements of failure to accommodate by the preponderance of the

  evidence, you must find for Plaintiff.




                                                 27
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page28
                                                              29ofof36
                                                                     37PageID
                                                                        PageID#:#:7456
                                                                                   7864



                              REQUESTED INSTRUCTION NO. 15
                                    ADA – Retaliation

         Plaintiff alleges that First Data intentionally retaliated against him for submitting his

  physician’s return to work authorization. To establish his retaliation claim against First Data

  under the ADA for disability discrimination, Plaintiff must prove by a preponderance of the

  evidence that:

         1. He engaged in protected activity under the ADA;

         2. He subsequently experienced an adverse employment action;

         3. The person or persons who took the adverse action against him were aware of his

             protected activity; and

         4. There was a causal connection between the protected activity and the adverse

             employment action.

         Termination of employment is an adverse employment action under the ADA.

         To establish that Plaintiff engaged in protected activity, the first element of the test for

  retaliation under the ADA, Plaintiff must show he had a good-faith, objectively reasonable belief

  that the conduct of which he was engaged (that is, submitting a return to work authorization) was

  based on a good-faith reasonably objective belief that he was engaged in a protected activity.

         To prevail on his claims under the ADA, Plaintiff must prove by the preponderance of the

  evidence that First Data retaliated against him because he submitted a return to work

  authorization. Plaintiff is required to show the retaliation against him was the “but for” cause of

  the termination. This means that “but for” his disability and/or his request to return to work

  without the need for accommodation, he would have been terminated.

         To prevail on this retaliation claim, Plaintiff must prove to you by a preponderance of the

  evidence that any non-discriminatory or non-retaliatory reasons offered by First Data were a

                                                   28
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page29
                                                              30ofof36
                                                                     37PageID
                                                                        PageID#:#:7457
                                                                                   7865



  pretext for discrimination or retaliation. Pretext means that the reasons given by First Data were

  designed to conceal the real motive for its decision.




                                                   29
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page30
                                                              31ofof36
                                                                     37PageID
                                                                        PageID#:#:7458
                                                                                   7866



                               REQUESTED INSTRUCTION NO. 16
                                         Damages

         I am about to instruct you regarding the law of damages available for the claims raised in

  this case. The fact that I am giving you this instruction should not be considered as an indication

  of any view of mine as to whether Plaintiff is entitled to a verdict against Defendants with

  respect to any of his claims. Instructions as to the measure of damages are given only for your

  guidance, in the event that you find in favor of Plaintiff on the question of liability as to any of

  his claims by a preponderance of the evidence in accordance with the other instructions I have

  given you. If you decide that the Plaintiff is not entitled to prevail with respect to any of his

  claims, you need not go further.




                                                    30
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page31
                                                              32ofof36
                                                                     37PageID
                                                                        PageID#:#:7459
                                                                                   7867



                              REQUESTED INSTRUCTION NO. 17
                                Damages – Purpose of Damages

         The purpose of the law of damages is to compensate a party as far as possible for the loss,

  if any, that resulted from the violation of the party’s rights. Damages seek to make a party whole,

  that is, t put the party in as good a position as he would have been had the injury not occurred.

  You may not award damages based on sympathy, speculation, general principles of fairness, or a

  desire to give Plaintiff something for his trouble. Plaintiff must demonstrate the loss he

  sustained, if any, as a result of Defendants alleged unlawful conduct. In all instances, you are to

  use sound discretion in fixing an award of damages, drawing reasonable inferences where you

  deem appropriate from the facts and circumstances in evidence.




                                                   31
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page32
                                                              33ofof36
                                                                     37PageID
                                                                        PageID#:#:7460
                                                                                   7868



                                     REQUESTED INSTRUCTION NO. 18
                                          Damages - Mitigation50

             In determining the amount of damages, if any, Plaintiff is entitled to recover, the law

  provides that the Plaintiff must mitigate his damages – that is, Plaintiff must exercise reasonable

  diligence under the circumstances to minimize his damages. The Defendants have the burden to

  prove lack of reasonable diligence under the circumstances. The obligation to mitigate is not an

  onerous burden. The duty to mitigate only requires an honest, good faith effort, it does not

  require that the Plaintiff be successful. Self-employment, if undertaken in good faith and is a

  reasonable alternative to seeking comparable employment may be considered permissible

  mitigation.

             If you determine Plaintiff is entitled to damages, you must reduce those damages by the

  amount Plaintiff actually earned following his termination or the amount you determine Plaintiff

  could have earned through reasonable diligence to find comparable work under the

  circumstances during the period from his termination until the date of your verdict.

             If you determine that Defendants have proven, by the preponderance of the evidence, that

  Plaintiff failed to seek out or take advantage of a position of comparable work, then you should

  reduce damages by the amount he could have earned if he would have sought out or taken

  advantage of such opportunity of comparable work.

             Plaintiff is only required to seek out or accept employment that is comparable to his

  position at First Data. In determining whether employment is comparable work, you may

  consider: the type of work, the hours worked, the compensation, the job security, the working

  conditions, the location, and other conditions of employment. The Plaintiff is not required to

  seek employment requiring him to move.


  50
       AUTHORITIES: Hawkins v. 1115 Legal Serv. Care 163 F.3d 684, 695-6 (2d Cir. 1998).

                                                           32
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page33
                                                              34ofof36
                                                                     37PageID
                                                                        PageID#:#:7461
                                                                                   7869



         Self-employment, if undertaken in good faith and is a reasonable alternative to seeking

  comparable employment may be considered permissible mitigation.

         It is Defendants’ burden to prove by a preponderance of the evidence that Plaintiff failed

  to mitigate his damages.




                                                 33
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page34
                                                              35ofof36
                                                                     37PageID
                                                                        PageID#:#:7462
                                                                                   7870



                                  REQUESTED INSTRUCTION NO. 19
                                        Damages – Back Pay

                  The law permits a successful Plaintiff to recover “back pay” or “lost wages” he

  would have earned if the discriminatory or retaliatory decisions had not been made. If you find

  that Plaintiff was discharged in violation of the FMLA or the ADA, Plaintiff may be entitled to a

  backpay award.

          If you determine that Plaintiff is entitled to back pay, the back pay starts from the day

  Plaintiff was terminated and ends as of the date of your verdict, unless you find Plaintiff could

  have obtained employment of like nature, in which case through the date on which that

  employment could have been taken.

          To determine back pay, you should first calculate the amount of income Plaintiff would

  have earned if he had remained employed by First Data from March 1, 2017 through the date of

  your verdict. From tht amount, subtract whatever Plaintiff actually earned from other

  employment during that period, including money from self-employment. However, if you find

  Plaintiff failed to “mitigate” his back pay damages then you should subtract the amount of pay

  Plaintiff could have earned during that period if he had made a reasonable effort under the

  circumstances to secure comparable employment. The burden is on the Defendants to prove

  Plaintiff failed to mitigate.

          If you find Defendants liable on more than one of Plaintiff’s claims, you should only

  determine and award back pay once.




                                                   34
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page35
                                                              36ofof36
                                                                     37PageID
                                                                        PageID#:#:7463
                                                                                   7871



                                   REQUESTED INSTRUCTION NO. 20
                                    Damages – ADA Punitive Damages51

           In addition to the damages in the other instructions, the law permits the jury under certain

  circumstances to award punitive damages.

           If you find in favor of the Plaintiff under the ADA discrimination or retaliation

  instructions, then you must decide whether the Defendant acted with malice or reckless

  indifference to the Plaintiff’s right not to be discriminated against on the basis of a disability.

  The Defendant acted with malice or reckless indifference if the Plaintiff proves by a

  preponderance of the evidence that any officer of First Data knew that the termination was in

  violation of the law prohibiting discrimination or acted with reckless disregard of that law.

           If Plaintiff has proven by the preponderance of the evidence that Defendants acted with

  malice or reckless indifference, then, in addition to any other damages to which you find the

  Plaintiff entitled, you may, but are not required to, award the Plaintiff an additional amount of

  punitive damages for the purpose of punishing the defendant for engaging in such misconduct

  and deterring the Defendant and others from engaging in such misconduct in the future. You

  should presume the Plaintiff has been made whole for his injuries by the damages awarded under

  Instructions [__].

           In determining whether to award punitive damages, you should consider whether the

  Defendant’s conduct was reprehensible. In this regard, you may consider whether the harm

  suffered by the Plaintiff was physical or economic or both, whether there was violence, deceit,

  intentional malice, reckless disregard for human health or safety, whether the Defendant’s

  conduct that harmed the Plaintiff also caused harm or posed a risk of harm to others, and whether


  51
    AUTHORITIES: State Farm Mutual v. Campbell 538, U.S. 408 (2003) Kolstad v. American Dental Ass’n, 527 US.
  526 (1999); BMW of North America, Inc. v. Gore, 517 U.S. 559 (1996); Pacific Mut. Life Ins. Co. v. Haslip, 499 U.S. 1
  (1991); Fabri v. United Tech., Int’l 387 F.3d 109 (2d Cir. 2004); Eighth Circuit Model Instruction 9.72

                                                           35
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document138-2
                                    122 Filed
                                         Filed09/09/19
                                               10/22/19 Page
                                                         Page36
                                                              37ofof36
                                                                     37PageID
                                                                        PageID#:#:7464
                                                                                   7872



  there was any repetition of the wrongful conduct and past conduct of the sort that harmed the

  Plaintiff.

          If you decide to award punitive damages, you should consider the following in deciding

  the amount of punitive damages to award.

          1. How much harm the Defendant’s wrongful conduct caused the Plaintiff and could

               cause the Plaintiff in the future; and

          2. What amount of punitive damages, in addition to other damages already awarded, is

               needed, considering the Defendant’s financial condition, to punish the Defendant for

               its wrongful conduct toward the Plaintiff and to deter Defendant from similar

               wrongful conduct in the future

  The amount of any punitive damages award should bear a reasonable relationship to the harm

  caused to the Plaintiff.




                                                        36
